          Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



  KARA D.,

                   Plaintiff,



   vs.                                                       Case No. 20-CV-1020-EFM



  ANDREW M. SAUL,
  Commissioner of Social Security,

                   Defendant.




                                     MEMORANDUM AND ORDER

         Plaintiff, Kara D., seeks review of a final decision by Defendant, the Commissioner of

Social Security, denying her application for disability insurance benefits under the Social Security

Act. Because the administrative decision was supported by substantial evidence in the record, the

Court affirms the Commissioner’s denial of benefits.

                                I.     Factual and Procedural Background

         On July 28, 2017, Plaintiff filed applications for Title II Disability Insurance Benefits and

Title XVI Supplemental Security Insurance, alleging disability beginning February 24, 2017, due

to herniated disc, sciatica, degenerative disc disease, restless leg syndrome, fibromyalgia, and

nerve damage in the arms and legs. Plaintiff’s applications were denied initially on November 22,

2017, and on reconsideration on March 12, 2018. After a hearing held October 11, 2018,
         Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 2 of 12




Administrative Law Judge David Page (“the ALJ”) issued an order on December 27, 2018,

concluding that Plaintiff was not disabled. The Appeals Council denied review on November 22,

2019.

        On November 4, 2016, Plaintiff was treated by Mark Basham, M.D., for back pain and

intermittent numbness and constant tingling from her hips to her toes. She reported having helped

lift a couch two weeks prior to the visit. Dr. Basham prescribed tramadol. Four days later, an

MRI revealed mild L4-5 and moderate L5-S1 disc desiccation, suggestion of an annular

fissure/tear in L4-5, and a small bulge at L5-S1 slightly flattening the ventral sac, contacting the

nerve root in the left lateral recess. On November 18, 2016, Dr. Basham prescribed a back brace.

        In December 2016, Dr. Basham diagnosed Plaintiff with fibromyalgia, daily headaches,

and issues of weight management. In January 2017, Plaintiff reported neck pain with popping

with movement to Dr. Basham. He assessed cervical muscle spasms and neck sprains, and

prescribed Flexeril. In February 2017, Dr. Basham noted lumbar pain and prescribed oxycodone,

baclofen, and amitriptyline. In March 2017, Plaintiff reported low back pain, with a level of 6 to

8.5 of 10, reduced to 5 of 10 on medication. She reported that she was able to do dishes and

laundry, but that she had trouble taking a shower. Dr. Basham increased Plaintiff’s dosage of

amitriptyline.

        In April 2017, it was noted that Plaintiff had tried two lumbar epidural steroid injections

without relief. In May 2017, Plaintiff saw orthopedist Gerard Librodo, M.D., reporting that she

had done three sessions of physical therapy, but had stopped due to pain. She also reported that

her pain was at a 7 of 10, with intermittent pain, constant at times, worse in the early morning and

evenings.    Dr. Librodo assessed sacral dysfunction, bilateral sacroiliitis, sacroiliac joint

dysfunction, facet joint syndrome, lumbar disc degeneration, and annular tear of lumbar disc.


                                                -2-
         Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 3 of 12




Finally, a physical therapy discharge note dated June 2017 stated that the physical therapist had

observed diffuse pain in the spine and extremities, aggravation with weight shifting and sitting,

and abdominal weakness. It also noted that Plaintiff had reported that her soreness increased after

her previous physical therapy appointment.

       There is no evidence in the record that Plaintiff sought medical treatment from July through

September of 2017. In October 2017, Dr. Basham conducted a physical assessment at Plaintiff’s

request. Dr. Basham opined that Plaintiff could sit for four hours in an eight-hour workday and

stand/walk for four hours in an eight-hour workday. He noted that Plaintiff could occasionally lift

ten pounds, never twenty, and that she could use her hands for grasping/turning/twisting objects

only twenty-five percent of the workday, and that she could not use her arms for reaching. He also

opined that Plaintiff would likely be absent due to her impairments or treatments three or four

times per month. He further noted tenderness and limited motion in the lumbar spine and assessed

low back pain.

       On November 4, 2017, Macy L. Rupprecht, D.O., conducted a consultative evaluation of

Plaintiff. She noted that Plaintiff had a slow, hunched-over gait, but that Plaintiff did not present

with an assistive device. Although Dr. Rupprecht noted that Plaintiff had no palpable muscle

spasms and that her muscle bulk and tone were within normal limits, Dr. Rupprecht rated

Plaintiff’s muscle strength as 4 out of 5 on all upper and lower extremities. Dr. Rupprecht noted

that there was no joint swelling, erythema, effusion or deformity. Further, Plaintiff’s hands and

fingers appeared normal, and Plaintiff was able to button and unbutton a shirt, pick up and grasp a

pen to write a sentence, and lift, carry, and handle personal belongings.

       In November 2017, Dr. Mininder Kaur, M.D., a state agency reviewing medical consultant,

opined that Plaintiff could stand or walk about six hours in an eight-hour workday and sit for about


                                                -3-
           Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 4 of 12




six hours in an eight-hour workday. Dr. Kaur noted that the findings from Dr. Rupprecht’s

November exam could not be explained by physiological processes and that Plaintiff’s “degree of

pain can not be explained by normal exams by TS and absence of treatment after 8/2017.”1 Dr.

Kaur further noted that Plaintiff had “not exhausted all of her treatment options and with proper

compliance to therapy she should be able to work within the limitations set in the RFC.”2

       On March 8, 2018, state agency reviewing consultant Libbie Russo, M.D., noted that

Plaintiff’s statements about the intensity, persistent, and functionally limiting effects of her

symptoms were not substantiated by the objective medical evidence alone. She noted Plaintiff’s

ADLs, medication treatment, treatment other than medication, longitudinal treatment records, and

lack of treatment-seeking behavior as the most informative factors in assessing the consistency of

Plaintiff’s statements about her symptom-related limitations with all the evidence in the file. Dr.

Russo agreed with Dr. Kaur’s assessment of Plaintiff’s exertional limitations, and suggested

Plaintiff’s maximum sustained work capability would be light work. It appears from the medical

record that Plaintiff did not again seek medical treatment until June 2018 for a skin rash.3

       After reviewing Plaintiff’s record, the ALJ concluded that Plaintiff had degenerative disc

disease, fibromyalgia, and obesity. He also concluded, however, that the severity of Plaintiff’s

impairments did not meet or equal the Social Security Administration’s designated list of

impairments. As such, he found that Plaintiff has the residual functional capacity (“RFC”) to

perform sedentary work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), with the limitation



       1
           SSA R., Doc. 11, p. 79.
       2
           Id.
       3
           SSA R., Doc. 11., p. 509.



                                                -4-
           Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 5 of 12




that she can lift/carry/push/pull 20 pounds occasionally and 10 pounds frequently. Further, he

found that Plaintiff “can stand/walk 20 minutes at a time for a total of 4 hours in an 8-hour

workday, as well as sit for one hour at a time for a total of 6 hours in an 8-hour workday with

normal breaks.”4 She “can occasionally climb ramps and stairs, but should never climb ladders,

ropes or scaffolds,” and “can occasionally stoop, kneel, crouch, and crawl.”5

       In so concluding, the ALJ found that Plaintiff’s “medically determinable impairments

could reasonably be expected to cause the alleged symptoms,” but her “statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record.”6 He then found that while Plaintiff is unable

to perform any past relevant work, her RFC permits her to perform other work existing in

significant numbers in the national economy, including work as an information clerk, a table

worker, or a document preparer.

       Plaintiff now argues that the ALJ’s RFC determination and assessment of Plaintiff’s

subjective complaints were not supported by substantial evidence.

                                              II.      Legal Standard

       Judicial review under 42 U.S.C. § 405(g) is limited to whether the defendant’s decision is

supported by substantial evidence in the record as a whole and whether the defendant applied the

correct legal standards.7         “Substantial evidence is more than a scintilla, but less than a

preponderance; in short, it is such evidence as a reasonable mind might accept to support the


       4
           SSA R., Doc. 11, at 27–28.
       5
           Id. at 28.
       6
           Id. at 28.
       7
           See Vigil v. Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015).



                                                         -5-
             Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 6 of 12




conclusion.”8 The Court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.”9

        An individual is disabled under the Social Security Act only if she can “establish that she

has a physical or mental impairment which prevents her from engaging in substantial gainful

activity and is expected to result in death or to last for a continuous period of at least twelve

months.”10 This impairment “must be severe enough that she is unable to perform her past relevant

work, and further cannot engage in other substantial gainful work existing in the national economy,

considering her age, education, and work experience.”11 The Social Security Administration has

established a five-step sequential evaluation process for determining whether an individual is

disabled.12 If it is determined at any step of the evaluation process that the claimant is or is not

disabled, further evaluation under a subsequent step is unnecessary.13

        The first three steps of the sequential evaluation require the ALJ to assess: (1) whether the

claimant has engaged in substantial gainful activity since the onset of the alleged disability;

(2) whether the claimant has a severe, or combination of severe, impairments; and (3) whether the

severity of those impairments meets or equals a designated list of impairments.14 If the impairment

does not meet or equal one of these designated impairments, the ALJ must then determine the


        8
           Barkley v. Astrue, 2010 WL 3001753, at *1 (D. Kan. 2010) (citing Castellano v. Sec’y of Health & Human
Servs., 26 F.3d 1027, 1028 (10th Cir. 1994)).
        9
           Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting Casias v. Sec’y of Health & Human
Servs., 933 F.2d 799, 800 (10th Cir. 1991)).
        10
             Brennan v. Astrue, 501 F. Supp. 2d 1303, 1306–07 (D. Kan. 2007) (citing 42 U.S.C. § 423(d)).
        11
            Barkley, 2010 WL 3001753, at *2 (citing Barnhart v. Walton, 535 U.S. 212, 217–22 (2002);
20 C.F.R. § 416.920 (2005)).
        12
             Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010) (citation omitted); see also 20 C.F.R. § 404.1520(a).
        13
             Barkley, 2010 WL 3001753, at *2.
        14
           Lax, 489 F.3d at 1084 (citations omitted); see also Barkley, 2010 WL 3001753, at *2 (citing Williams v.
Bowen, 844 F.2d 748, 751 (10th Cir. 1988)).



                                                           -6-
            Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 7 of 12




claimant’s RFC, which is the claimant’s ability “to do physical and mental work activities on a

sustained basis despite limitations from her impairments.”15

       After assessing the claimant’s RFC, the ALJ continues to steps four and five, which require

the ALJ to determine whether the claimant can perform her past relevant work, and if not, then

whether she can generally perform other work that exists in the national economy.16 The claimant

bears the burden in steps one through four to prove a disability that prevents the performance of

her past relevant work.17 The burden then shifts to the Commissioner at step five to show that,

despite her alleged impairments, the claimant can perform other work in the national economy.18

                                                   III.     Analysis

       Plaintiff submits two bases for reversal to the Court: (1) that the ALJ’s RFC determination

is not supported by substantial evidence because he failed to either appropriately consider Dr.

Basham’s treating opinion or recontact him; and (2) that the ALJ’s assessment of her subjective

complaints is not supported by substantial evidence. The Court concludes that neither argument

merits reversal.

A.     The ALJ Appropriately Considered Dr. Basham’s Treating Opinion and Was Not
       Required to Recontact Him

       Plaintiff first argues that the ALJ failed to appropriately consider Dr. Basham’s treating

opinion. Essentially, Plaintiff asserts that the ALJ should have concluded—based on certain

aspects of Dr. Basham’s opinion—that a more limited RFC than the ALJ’s conclusion of sedentary

with additional postural limitations was appropriate. Within that overarching argument, Plaintiff


       15
            Barkley, 2010 WL 3001753, at *2 (citation omitted); see also 20 C.F.R. §§ 404.1520(e), 404.1545.
       16
            Barkley, 2010 WL 3001753, at *2 (citing Williams, 844 F.2d at 751).
       17
            Lax, 489 F.3d at 1084 (citation omitted).
       18
            Id. (citations omitted).



                                                          -7-
          Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 8 of 12




argues that the ALJ: (1) failed to properly analyze factors guiding the weight to be given medical

opinions; (2) should have re-contacted Dr. Basham with any concerns he had about Dr. Basham’s

opinion; and (3) improperly crafted an RFC less restrictive than Dr. Basham’s recommendation.

         1.       The ALJ Gave Proper Weight to Dr. Basham’s Opinion

         Plaintiff asserts that the ALJ erred in failing to discuss factors outlined in 20 C.F.R.

§§ 404.1520c(c)(3)-(5) and 416.920c(c)(3)-(5), contrary to 20 C.F.R. §§ 404.1520c(b)(3) and

416.920c(b)(3). These factors include consideration of the physician’s relationship with the

claimant, specialized training or education completed by the physician, and other factors tending

to make a medical opinion more persuasive. Plaintiff argues that due to the similarity of the weight

that the ALJ gave each medical opinion, the ALJ was required to discuss those factors. This is an

incorrect statement of the regulations, however. Although 20 C.F.R. §§ 404.1520c and 416.920c

provide that an ALJ must consider the factors outlined in subsection (c)(1)-(5),19 the regulations

also provide that an ALJ is “not required to, explain how [he or she] considered the factors in

paragraphs (c)(3) through (c)(5) of this section . . . .”20

         Further, §§ 404.1520c(b)(3) and 416.920c(b)(3) provide: “[w]hen we find that two or more

medical opinions . . . are both equally well-supported . . . and consistent with the record . . . but

are not exactly the same, we will articulate how we considered the other most persuasive factors

in paragraphs (c)(3) through (c)(5) . . . .” Thus, although an ALJ must consider the factors




         19
            20 C.F.R. §§ 404.1520c, 416.920c (outlining factors applicable to claims filed on or after March 27, 2017);
see also Hamlin, 365 F.3d at 1215 (“An ALJ must also consider a series of specific factors in determining what weight
to give any medical opinion.”) (referring to factors outlined in 20 C.F.R. § 404.1527(d)(2)-(6) applicable to claims
filed before March 27, 2017).
        20
           20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2); see also Terri Ann B. v. Saul, 2020 WL 7316099, at *6 (D.
Kan. 2020).



                                                         -8-
             Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 9 of 12




enumerated in §§ 404.1520c(c)(1)-(5) and 416.920c(c)(1)-(5), an ALJ is not required to articulate

how he or she considered the factors unless the ALJ first finds that the medical opinions are equally

well-supported and consistent with the record.

        Here, it is clear that the ALJ did not find Dr. Basham’s opinion to be consistent with the

record. The ALJ noted that despite Dr. Basham’s assessment that Plaintiff could sit/stand/walk

for only four hours in an eight-hour workday, Plaintiff had not exhibited any diminished motor

strength, muscle atrophy, or marked limitations in range of motion prior to Dr. Basham authoring

his opinion.21        The ALJ further cited to evidence in the medical record that Plaintiff had

demonstrated normal sensation, strength, and reflexes, as well as presenting with a negative

straight-leg raise.22 Finally, he noted that Dr. Basham’s treatment of Plaintiff did not demonstrate

aggressiveness which indicated Plaintiff’s alleged degree of impairment.23 Thus, the ALJ did not

find Dr. Basham’s opinion to be consistent with the record and was not required to articulate how

he considered factors (c)(3)-(5).

        2.          The ALJ Was Not Required to Recontact Dr. Basham

        Plaintiff next argues that the ALJ could have re-contacted Dr. Basham to resolve any

concerns that he had. The Court concludes the ALJ was not required to recontact Dr. Basham.

Although the regulations once required an ALJ to recontact a treating physician if the information

provided by the physician was inadequate to determine whether the claimant was disabled,24 the



        21
             SSA R., Doc. 11, p. 29-30.
        22
             Id. at 29.
        23
             Id. at 30.
        24
           See White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2001), as amended on denial of reh’g (2002) (citing
20 C.F.R. § 16.912(e)).



                                                       -9-
            Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 10 of 12




regulations now state: “If the evidence is consistent but we have insufficient evidence to determine

whether you are disabled, or if after weighing the evidence we determine we cannot reach a

conclusion about whether you are disabled, we will determine the best way to resolve the

inconsistency or insufficiency.”25 As discussed above, it is clear from the ALJ’s decision that he

did not find the information provided by Dr. Basham to be insufficient, but rather, found Dr.

Basham’s opinion to be inconsistent with the medical record. Plaintiff’s argument that the ALJ

should have re-contacted Dr. Basham is therefore without merit.

           3.         An ALJ’s RFC May Differ from the Recommendations of the Treating Physician

           Finally, Plaintiff argues that because Dr. Basham opined that Plaintiff could sit for four

hours in an eight-hour workday, and stand/walk for four hours in an eight-hour workday, Plaintiff

cannot meet the requirements of sedentary work, nor can she meet the requirements of light work.

It is the ALJ, not a physician, however, who “is charged with determining a claimant’s RFC from

the medical record.”26 Unlike a singular medical opinion, the RFC assessment “describes an

adjudicator’s finding about the ability of an individual to perform work-related activities” and “is

based upon consideration of all relevant evidence in the case record.”27 Thus, “[a] medical source

statement must not be equated with the administrative finding known as the RFC assessment.”28

As discussed above, the ALJ provided sufficient analysis for his reasoning in partially rejecting




           25
                20 C.F.R. § 404.1520b(c); 20 C.F.R. § 416.920b(c).
           26
           Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012) (citation omitted); see also 20 C.F.R. § 416.946;
20 C.F.R. § 404.1546.
           27
                McDonald v. Astrue, 492 F. App’x 875, 885 (10th Cir. 2012) (quoting SSR 96-5p, 1996 WL 374183, at *5
(1996)).
           28
                Id.



                                                           -10-
        Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 11 of 12




Dr. Basham’s assessment of Plaintiff’s ability to work. The Court will not reject the ALJ’s RFC

assessment solely because it does not mirror Dr. Basham’s recommendation.

B.     The ALJ’s Assessment of Plaintiff’s Subjective Complaints Is Supported by
       Substantial Evidence

       Plaintiff next takes issue with the ALJ’s assessment of Plaintiff’s subjective complaints.

Plaintiff argues that the ALJ—contrary to 20 C.F.R. §§ 404.1529(c)(2) and 416.929(c)(2)—

rejected her statements about the intensity and persistence of her pain and the effect that her

symptoms have on her ability to work without considering factors beyond the objective medical

evidence. Although Plaintiff is correct that the ALJ must consider other listed factors such as

Plaintiff’s daily activities; the location, duration, frequency, and intensity of her symptoms;

precipitating and aggravating factors; effectiveness and side effects of medications; and other

treatment measures taken,29 an ALJ “is not required to discuss every piece of evidence.”30

       Here, the ALJ found that although Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms,” her “statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.”31 He noted that although the medical records showed

that Plaintiff does have some physical impairments resulting in “significant functional limitations,”

the evidence “does not indicate that the claimant’s conditions result in debilitating functional

limitations.”32 In so concluding, the ALJ noted that Plaintiff had undergone epidural steroid



       29
            20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).
       30
            Wall v. Astrue, 561 F.3d 1048, 1067 (10th Cir. 2009) (citation and quotation omitted).
       31
            SSA R., Doc. 11, p. 28.
       32
            Id.



                                                          -11-
        Case 6:20-cv-01020-EFM Document 19 Filed 01/19/21 Page 12 of 12




injections and that there had been indication of surgery. Further, the ALJ explicitly stated that he

was taking into account Plaintiff’s imaging, testimony, and treatment history with Dr. Basham.

He also noted that he considered Plaintiff’s testimony, as well as her limited range of motion and

stenosis, in determining that greater restrictions than those suggested by Dr. Kaur were warranted.

Thus, the Court concludes that the ALJ sufficiently considered the factors outlined in 20 C.F.R.

§§ 404.1529(c)(3) and 416.929(c)(3) in weighing Plaintiff’s subjective complaints.

       Moreover, ALJs are entitled to “particular deference” as they are “uniquely able to observe

the demeanor and gauge the physical abilities of the claimant.”33             After reviewing the

administrative record and underlying decision, the Court concludes that the ALJ applied the correct

legal standards and that his factual findings are supported by substantial evidence. The ALJ

supported his decision with more than a scintilla of evidence and a reasonable mind would accept

his conclusion. As such, the Court denies Plaintiff’s appeal and affirms the Commissioner’s

decision.

       IT IS THEREFORE ORDERED that the decision of the Commissioner is hereby

AFFIRMED.

       IT IS SO ORDERED.

       This case is closed.

       Dated this 19th day of January, 2021.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE

       33
            White, 287 F.3d at 910.



                                               -12-
